Dismissed and Memorandum Opinion filed October 1, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00534-CV
____________
 
WENDY D. DUONG, Appellant
 
V.
 
NAM NGUYEN D/B/A KOI HANH CUC THI NGUYEN D/B/A KOI
HANH,
ET AL, Appellees
 

On Appeal from the
334th District Court
Harris County,
Texas
Trial Court Cause
No. 2006-69408

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed May 13, 2009.  On September 23, 2009,
appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Anderson, Guzman, and Boyce.